Citation Nr: 0943073	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-26 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the character of the appellant's service is a bar to 
entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant served on active duty from January 1951 to 
September 1954.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 administrative decision 
of the VA Regional Office in Milwaukee, Wisconsin (RO), which 
held that the appellant's service was considered a bar to 
payment of VA benefits and basic eligibility was not 
established.  The decision also found that the appellant was 
not entitled to health care benefits under Chapter 17.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The character of the appellant's service was bad conduct and 
he was given a general court-martial.  


CONCLUSION OF LAW

The character of the appellant's service constitutes a bar to 
VA benefits.  38 U.S.C.A. §§ 101(2), 5107, 5303 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.12 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The term veteran means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable. 38 C.F.R. 
§ 3.1(d) (2009).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002 & Supp. 2009); 38 C.F.R. § 3.12 
(2009).  A discharge under honorable conditions is binding on 
the VA as to the character of discharge.  38 C.F.R. § 3.12(a) 
(2009).  Benefits are not payable where the claimant was 
discharged or released by reason of the sentence of a general 
court-martial.  38 C.F.R. § 3.12(c)(2) (2009); 38 U.S.C.A. § 
5303 (West 2002 and Supp. 2009).

In the present case, the appellant's DD 214 reflects that he 
was given a bad conduct discharge.  The reason and authority 
for separation was noted to be the sentence of a court-
martial.  A February 1954 General Court-Martial found the 
appellant guilty of absenting himself from his organization 
at Fort Jackson in July 1953 without proper authority, with 
the intent to remain away therefrom permanently.  He remained 
absent in desertion until January 1954.  The sentence 
included a bad conduct discharge.  

The appellant contends that the character of his discharge 
from service should not be a bar to the award of VA benefits.  
Specifically, he asserts that he had to return home through 
the summer to help his mother, who was having a difficult 
time taking care of the farm.  He said he intended to turn 
himself in the following January or February.  He also 
asserts that he received the Purple Heart and Combat Infantry 
Badge.   

The Board finds that the applicable law in this case is 
clear.  The appellant was given a bad conduct discharge by 
reason of the sentence of a general court-martial.  
Therefore, benefits are not payable.  38 C.F.R. § 3.12(c)(2) 
(2009); 38 U.S.C.A. § 5303 (West 2002 and Supp. 2009).

The Board has considered whether the notice and development 
provisions of law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009).  The Board finds that because the appellant has been 
determined not to be a veteran as a matter of law for 
compensation purposes and is thus found to be barred from VA 
benefits by reason of the character of his discharge, the 
notice provisions do not apply in this case.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 
2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
his claim.


ORDER

The character of the appellant's service is a bar to 
entitlement to VA benefits.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


